                          UNITED STATES DISTRICT COURT                        JS-6
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No: SA CV 21-00490-DOC-(ADSx)                           Date: June 21, 2021

Title:     Ruben Paul Gonzales v. The Break Room, et al.




PRESENT: THE HONORABLE DAVID O. CARTER, JUDGE

                  Kelly Davis                               Not Present
                Courtroom Clerk                            Court Reporter

         ATTORNEYS PRESENT FOR                     ATTORNEYS PRESENT FOR
               PLAINTIFF:                               DEFENDANT:
              None Present                               None Present


PROCEEDINGS: (IN CHAMBERS): ORDER DISMISSING CIVIL CASE

       The Court, having been notified by counsel for the parties that this action
has been settled re Notice of Settlement [14], hereby orders this action
DISMISSED without prejudice. The Court hereby orders ALL proceedings in the
case VACATED and taken off calendar. The Court retains jurisdiction for 30 days
to vacate this order and reopen the action upon showing of good cause that the
settlement has not been consummated.

         The Clerk shall serve this minute order on the parties.




MINUTES FORM 11
CIVIL-GEN                                                          Initials of Deputy Clerk: kd
